 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT TURNER.,                                    No. 2:18-cv-00022-AC
12                         Plaintiff,
13            v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                           Defendant.
16

17

18          Plaintiff is proceeding in this social security matter pro se. The matter is accordingly

19   referred to the undersigned pursuant to E.D. Cal. 302(c)(21) and Appx. A(j)(1). On January 10,

20   2018, plaintiff was served with a Consent or Decline form which he was directed to file by April

21   13, 2018. ECF No. 4. Plaintiff did not file the form indicating whether he consents to Magistrate

22   Judge jurisdiction.

23          In light of plaintiff’s pro se status, the court informs plaintiff that consenting to Magistrate

24   Judge jurisdiction is not required but is the general practice for social security cases in the Eastern

25   District of California. In this district, Magistrate Judges are most familiar with Social Security

26   cases and the applicable law. Consent to Magistrate Judge jurisdiction enables the Magistrate

27   Judge to rule directly on the case, which prevents delay. If plaintiff chooses to decline Magistrate

28   Judge jurisdiction, this case will be assigned to a District Judge. In that case, the matter will
 1   likely be referred to the Magistrate Judge for preparation of findings and recommendations,
 2   which will then be sent to the district judge for a final order after a period of time for objections
 3   from either party. That process takes more time. In this case, the defendant has already agreed to
 4   Magistrate Judge jurisdiction. Plaintiff’s failure to file the consent or decline form is delaying a
 5   final ruling on his case.
 6           The Clerk of Court is hereby directed to serve this order and a second copy of the Consent
 7   or Decline form upon plaintiff, and plaintiff is ORDERED to file his consent or decline form no
 8   later than February 7, 2019.
 9           IT IS SO ORDERED.
10   DATED: January 24, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
